PER CURIAM.
The defendant brings this interlocutory appeal to review the trial court’s denial of a motion entitled “Motion for order of dismissal on mandate”, in which the defendant moved the court “to enter an order on the mandate filed in said cause, dismissing the action against defendant.” The mandate in question was issued pursuant to the opinion in that appeal we determined Southern Florida Flood Control District v. Dupuis, Fla.App.1958, 105 So.2d 36. By the opinion in that appeal we determined that this cause is controlled by the decision in Albury v. Central & Southern Florida Flood Control District, Fla.App.1958, 99 So.2d 248. Upon authority of the Al-bury decision we reversed the summary final decree entered by the trial court in this case. The Flood Control District now argues that upon that determination the complaint should be dismissed.
The question posed is not before us upon this interlocutory appeal. The scope of interlocutory appeal is limited to a review of the order appealed. Robinson v. Croker, 117 Fla. 582, 158 So. 123; Hollywood, Inc. v. Clark, 153 Fla. 501, 15 So.2d 175, 181.
We would be unable to determine the broad question presented upon the limited record of the interlocutory appeal, even if it were proper to do so. However, in the light of the arguments presented, it may not be idle to refer to that portion of the opinion in Central & Southern Florida Flood Control District v. Dupuis, supra, which determines that the validity of the particular reservation involved is not subject for trial in this cause.
Affirmed.
HORTON and PEARSON, JJ., concur.
CARROLL, CHAS., C. J., dissents.